Citation Nr: 1533959	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  12-26 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for an eye disorder claimed as glaucoma and a retina disorder.

2.  Entitlement to service connection for headaches, to include as secondary to service-connected traumatic brain injury.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The appellant served in the Army National Guard from April 1980 to May 2006,  including periods of active duty from June 1981 to September 1981 and January 2005 to November 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In March 2015 the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  After the hearing, the record was held open for 60 days to allow the Veteran to submit additional evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Verification of Service Dates

In the October 2009 rating decision on appeal, the RO noted that the Veteran had active service from June 1981 to September 1981 and from January 2005 to November 2006.   An Army National Guard points history statement indicates that the Veteran earned active duty points each year between April 1980 and April 2006.   The points statement does not provide the specific dates of active service.  The Board finds that additional efforts are necessary in order to clarify the dates of the Veteran's periods of active duty, active duty for training (ACDUTRA), and inactive duty training (INACDUTRA) in the Army National Guard.  

VA examinations

The Veteran asserts that he was diagnosed with glaucoma while on active duty.   The National Guard enlistment examination, dated in April 1980, did not note findings of glaucoma or any other eye disabilities.   The Veteran is therefore presumed to have been sound when he entered service in April 1980.  

Service treatment records show diagnoses of elevated intraocular pressure and glaucoma.  In May 2000, elevated intraocular pressure was noted.  An April 2003 entry noted a diagnosis of glaucoma.  A VA examination is necessary to ascertain whether an eye disability was incurred in or aggravated by a qualifying period of service.

The Veteran asserts that a current headache disability is related to a car accident during service in which his head hit the steering wheel of his car.  An accident report dated in August 1999 indicates that the Veteran was involved in an automobile accident.  A statement completed by the Veteran after the accident reflects that he reported head pain.  An August 1999 hospital treatment record shows that the Veteran reported hitting his head in a car accident.

VA treatment records reflect current complaints of headaches.   The Veteran is competent and credible to report that he has headaches.  A VA examination is necessary to determine whether the Veteran's current headache disability had its onset during active duty or ACDUTRA or was the result of an injury during INACDUTRA.   

Private medical records

In April 2015, the Veteran provided completed authorizations for medical records from 11 different treatment providers.  The RO requested records from those facilities.  The RO received a negative response from American Eye Center.  A May 2015 letter informed the Veteran that no response was received from Yale New Haven Health, Mayo Hospital, Bridgeport Hospital and St. Raphael Hospital. 

The Veteran reported treatment at Adel Hospital.  An April 2015 letter advised the RO that Adel Hospital is now known as Cook Medical Center and requested that the RO provide authorization for Cook Medical Center.  It does not appear that such an authorization was obtained.  On remand, the Veteran should be requested to provide authorization for records from Cook Medical Center.  If a completed authorization is returned, the records should be requested.  

VA treatment records

At the Board hearing, the Veteran stated that he receives treatment at the VA Medical Center in Dublin, Georgia and VA facilities in Perry and Warner Robins, Georgia.  The most recent VA treatment records in evidence are dated in April 2015.  On remand, any outstanding VA treatment records should be obtained and associated with the record.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to obtain authorization for treatment records from Cook Medical Center.  After securing the necessary release, the RO should request these records.  Any negative reply should be noted in the claims file.  

2.  Obtain all available VA treatment records since April 2015 and associate the records with the claims folder or with the electronic record.  Any negative reply should be noted in the claims file.

3.  Contact the NPRC or any other appropriate agency, to verify the specific dates of the Veteran's active duty, ACDUTRA, and/or INACDUTRA in the Army National Guard.  Service records providing points are not helpful in this regard.  

4.  After the periods of qualifying service have been established, schedule the Veteran for a VA examination for eye disorders.  Provide the VA examiner with a list of the Veteran's periods of active duty, ACDUTRA and INACDUTRA.  The claims file should be made available to the examiner for review of the case.  The examination report should indicate that the claims file was reviewed.  Following a review of the claims file and examination of the Veteran, the examiner should address the following questions:

(a)  Did an eye disability preexist any period of active service, ACDUTRA, or INACDUTRA?

(b) If an eye disorder preexisted a qualifying period of service, is there evidence that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease?

(c) If the examiner concludes that the Veteran did not have an eye disorder that preexisted a qualifying period of service, the examiner should state whether it is as likely as not (50 percent probability or higher) that a current eye disability, to include glaucoma or a retina disorder, initially manifested during a qualifying period of service or is otherwise related to such service.

The examiner should discuss the findings noted in service, including the May 1999 entry which showed a glaucoma check, the notation of increased intraocular pressure in May 2000 and the April 2003 entry which noted glaucoma.  

The examiner should provide a detailed rationale for the opinions with reference to specific evidence of record that supports the medical conclusions.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

5.  Schedule the Veteran for a VA examination to ascertain the etiology of headaches.  Provide the VA examiner with a list of the Veteran's periods of active duty, ACDUTRA and INACDUTRA.  The claims file should be made available to the examiner for review of the case.  Following a review of the claims file and examination of the Veteran, the examiner should address the following questions: 

(a)  Is it at least as likely as not (50 percent probability or greater) that a headache disability had its onset in or was caused by a qualifying period of service?

The examiner should consider the Veteran's testimony regarding a car accident during service in 1999 and the records indicating that he reported head pain after the accident.  

(b) Is a current headache disability at least as likely as not proximately caused by, or due to the Veteran's service-connected traumatic brain injury?

(c) Is a current headache disability at least as likely as not aggravated (permanently worsened) by the Veteran's service-connected traumatic brain injury?   

The examiner should provide a detailed rationale for the opinions with reference to specific evidence of record that supports the medical conclusions.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

6.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




